DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 27, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
This office action is in response to arguments and amendments entered on May 5, 2021 for the patent application 16/627,602 originally filed on December 30, 2019. Claims 2 and 7-10 are amended. Claims 1-13 remain pending. The first office action of February 12, 2021 is fully incorporated by reference into this Final Office Action.

Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
Applicant has amended the claims to overcome 35 USC 112(b) rejections of claims 2-10. Accordingly, the 35 USC 112(b) rejections of claims 2-10 are withdrawn.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (hereinafter Takeda; US 2017/0038841) in view of Culbertson et al. (hereinafter Culbertson; US 2019/0334426).
Regarding claim 1 (Previously Presented), and substantially similar limitations in claims 11-13 (Previously Presented), Takeda discloses a vibration control apparatus for vibrating a vibration mechanism, the vibration control apparatus comprising: 
a pseudo force sensory vibration data acquisition section that acquires pseudo force sensory vibration data descriptive of a pseudo force sensory vibration presenting a pseudo force sensation… (Takeda Fig. 1 and [0016], “a controller configured to vibrate each of the plurality of vibration units when data based on the pressing detected by the pressing detection unit satisfy a predetermined criterion such that an intended tactile sensation is provided to a contact object pressing the contact detection unit at a position where the contact object is in contact with the contact detection unit,” the controller acquires “a pseudo force sensory vibration data”; Takeda Fig. 5 and [0080], “In FIG. 5, the vibration generated at the position A when the vibration units 52 and 54 alone are driven, without driving the vibration units 56 and 58, is represented by a waveform α2,” vibration units 52 and 54 present “a pseudo force sensation”); 
a tactile sensory vibration data acquisition section that acquires tactile sensory vibration data descriptive of a tactile sensory vibration causing the user to feel a tactile sensation different from the pseudo force sensation (Takeda Fig. 1 and [0016], “a controller configured to vibrate each of the plurality of vibration units when data based on the pressing detected by the pressing detection unit satisfy a predetermined criterion,” the controller acquires “a tactile sensory vibration data”; Takeda Fig. 5 and [0080], “the waveform β2 represents the vibration generated at the position A when the vibration units 56 and 58 alone are driven, without driving the vibration units 52 and 54,” vibration units 56 and 58 present “a tactile sensation” that is different from the pseudo force sensation); and 
a vibration control section that causes the vibration mechanism to generate a vibration based on the pseudo force sensory vibration data and the tactile sensory vibration data (Takeda Fig. 5 and [0080-0081], “When the combination of the vibration units 56 and 58 and the combination of the vibration units 52 and 54 are driven by the drive signals with different frequencies as described above, a composite wave of the waveform α2 and the waveform β2 is generated… FIG. 5 illustrates a composite wave γ2 of the waveform α2 and the waveform β2,” vibration wave γ2 in figure 5 is generated using pseudo force sensory vibration waveform α2 and the tactile sensory vibration waveform β2).
Takeda does not explicitly teach causing a user to feel a force of pulling in a specific direction.
However, Culbertson discloses causing a user to feel a force of pulling in a specific direction (Culbertson [0006], “Asymmetric vibrations are defined as vibrations that have a larger amplitude in one direction than in the opposite direction… The strength of the pulling sensation is dependent on the difference in amplitude between the positive and negative skin displacements. Thus asymmetric vibrations can be used to provide a pushing or a pulling sensation along the line of motion of a 1-D actuator.”).
Culbertson is analogous to Takeda, as both are drawn to the art of tactile feedback. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Takeda, to include causing a user to feel a force of pulling in a specific direction, as taught by Culbertson, in order to provide directional vector feedback using vibrations (Culbertson [0002]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 2 (Currently Amended), Takeda in view of Culbertson discloses a vibration adjustment section that adjusts at least either one of the pseudo force sensory vibration and the tactile sensory vibration in accordance with the pseudo force sensory vibration and the tactile sensory vibration in a case where the pseudo force sensory vibration and the tactile sensory vibration are to be simultaneously generated, wherein the vibration control section causes the vibration mechanism to generate the vibration based on a result of adjustment (Takeda [0082], “the controller 10, when vibrating each of the vibration units 52, 54, 56 and 58, adjusts the frequencies of the respective waveforms generated by the vibration units 52 and 54 and the vibration units 56 and 58, thereby controlling such that the intended tactile sensation is provided”).
Regarding claim 5 (Original), Takeda in view of Culbertson discloses that the vibration adjustment section determines a shape of a waveform of the pseudo force sensory vibration in accordance with the tactile sensory vibration (Takeda [0082], “the controller 10, when vibrating each of the vibration units 52, 54, 56 and 58, adjusts the frequencies of the respective waveforms generated by the vibration units 52 and 54 and the vibration units 56 and 58, thereby controlling such that the intended tactile sensation is provided”).
Regarding claim 6 (Original), Takeda in view of Culbertson discloses that the vibration adjustment section changes a frequency of the pseudo force sensory vibration in accordance with the tactile sensory vibration (Takeda [0082], “the controller 10, when vibrating each of the vibration units 52, 54, 56 and 58, adjusts the frequencies of the respective waveforms generated by the vibration units 52 and 54 and the vibration units 56 and 58, thereby controlling such that the intended tactile sensation is provided. Here, in adjustment of the frequency of the vibration wave, the frequency of the drive signal for generating the vibration is changed before output.”).

Claims 3, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Culbertson, in further view of Nakagawa et al. (hereinafter Nakagawa; US 2015/0273322).
Regarding claim 3 (Original), Takeda in view of Culbertson does not explicitly teach that the vibration adjustment section varies an amplitude of a waveform of the pseudo force sensory vibration in accordance with a magnitude of an amplitude of a waveform of the tactile sensory vibration.
However, Nakagawa discloses that the vibration adjustment section varies an amplitude of a waveform of the pseudo force sensory vibration in accordance with a magnitude of an amplitude of a waveform of the tactile sensory vibration (Nakagawa [0085-0086], “the synchronization processing unit 131 may detect a waveform having a characteristic shape (for example, waveform in which an amplitude changes abruptly) from among the sound signal and the vibration signal, and based on the detected waveform, may synchronize this sound signal with this vibration signal, for example… The signal processing unit 133 acquires the synchronized sound signal and vibration signal from the synchronization processing unit 131, and applies signal processing (for example, a amplitude control, etc., based on a control of a gain and volume) to at least any one of the acquired sound signal and vibration signal”).
Nakagawa is analogous to Takeda in view of Culbertson, as both are drawn to the art of tactile feedback. It would be obvious to try by one of ordinary skill in the art at the time of filing to have realize a tactile sense feedback having a higher realistic sensation” (Nakagawa [0046]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 4 (Original), Takeda in view of Culbertson does not explicitly teach that the vibration adjustment section varies a length of the pseudo force sensory vibration so as to terminate the pseudo force sensory vibration at a time point later than a termination of the tactile sensory vibration.
However, Nakagawa discloses that the vibration adjustment section varies a length of the pseudo force sensory vibration so as to terminate the pseudo force sensory vibration at a time point later than a termination of the tactile sensory vibration (Nakagawa [0110-0111], “the signal processing unit 133 or the recording unit 17 may recognize the sound signal and the vibration signal in a period indicated by this start and end timing as a signal of a target to be recorded… For example, the signal processing unit 133 may output only the sound signal and vibration signal in a period indicated by the specified start and end timing”).
Nakagawa is analogous to Takeda in view of Culbertson, as both are drawn to the art of tactile feedback. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Takeda in view of Culbertson, to include that the vibration adjustment section varies a length of the pseudo force sensory vibration so as to terminate the pseudo force sensory vibration at a time point later than a termination of the tactile sensory vibration, as taught by Nakagawa, in order to “realize a tactile sense feedback having a higher realistic sensation” (Nakagawa [0046]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 9 (Currently Amended), Takeda in view of Culbertson does not explicitly teach a setting information reception section that receives, from the user, inputted setting information regarding strengths of the pseudo force sensory vibration and the tactile sensory vibration, wherein the vibration adjustment section makes the adjustment in accordance with the inputted setting information.
However, Nakagawa discloses a setting information reception section that receives, from the user, inputted setting information regarding strengths of the pseudo force sensory vibration and the tactile sensory vibration, wherein the vibration adjustment section makes the adjustment in accordance with the inputted setting information (Nakagawa Fig. 6 and [0109], “the synchronous button v11 is an interface for a user to instruct execution of synchronization processing between the sound signal and the vibration signal to the synchronization processing unit 131”).
Nakagawa is analogous to Takeda in view of Culbertson, as both are drawn to the art of tactile feedback. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Takeda in view of Culbertson, to include a setting information reception section that receives, from the user, inputted setting information regarding strengths of the pseudo force sensory vibration and the tactile sensory vibration, wherein the vibration adjustment section makes the adjustment in accordance with the inputted setting information, as taught by Nakagawa, in order to “realize a tactile sense feedback having a higher realistic sensation” (Nakagawa [0046]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Culbertson, in further view of Delson et al. (hereinafter Delson; US 2012/0232780).
Regarding claim 7 (Currently Amended), Takeda in view of Culbertson does not explicitly teach that the vibration adjustment section inverts a waveform of the pseudo force sensory vibration in a case 
However, Delson discloses that the vibration adjustment section inverts a waveform of the pseudo force sensory vibration in a case where the frequency of the pseudo force sensory vibration is changed within a predetermined numerical value range (Delson [0303], “The embodiment 720 of FIG. 42 may be used to control in synchronous vibration the vibration devices with two actuators, for instance as described above with regard to FIGS. 10-20. Embodiment 720 can also be used to vibrate two or more actuators completely out of phase, which occurs during synchronized vibration when equation 25 provides results with the sign of A1 being different than the sign of A2. To vibrate two actuators completely out of phase, the binary direction signal dir can be inverted for one of the actuators. The inversion of the directional signal dir can occur at a driver circuit 724a or 724b, or the vibration controller 732 can output two directional signals, with one being the inverse of the other. The case where two actuators are being driven completely out of phase is shown in FIG. 13.”).
Delson is analogous to Takeda in view of Culbertson, as both are drawn to the art of tactile feedback. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Takeda in view of Culbertson, to include that the vibration adjustment section inverts a waveform of the pseudo force sensory vibration in a case where the frequency of the pseudo force sensory vibration is changed within a predetermined numerical value range, as taught by Delson, in order to improve the performance of vibratory devices (Delson Abstract). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 8 (Currently Amended), Takeda in view of Culbertson does not explicitly teach that the vibration adjustment section adjusts of a waveform of the tactile sensory vibration so as to reduce a bias of a vibration along a direction in which the pseudo force sensation is presented.
As shown in FIG. 13, the sign of the F2 has changed be in the direction of the negative x axis, relative to the positive x direction that shown in FIG. 10. The change in sign of F2 can be achieved by changing the sign of A2 in equation 11 above. It should be noted that one could achieve a similar representation of the combined force equation by defining actuator 204 vibration as at 180 degrees out of phase of actuator 202. However, changing the sign on the actuators vibration amplitude maintains the form of equation of synchronous vibration shown in equation 11. Thus, vibration that can be represented as 180 degrees out of phase can also be represented as in-phase vibration but with a negative amplitude of vibration.”).
Delson is analogous to Takeda in view of Culbertson, as both are drawn to the art of tactile feedback. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Takeda in view of Culbertson, to include that the vibration adjustment section adjusts of a waveform of the tactile sensory vibration so as to reduce a bias of a vibration along a direction in which the pseudo force sensation is presented, as taught by Delson, in order to improve the performance of vibratory devices (Delson Abstract). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Culbertson, in further view of Ono et al. (hereinafter Ono; US 2017/0097681).
Regarding claim 10 (Currently Amended), Takeda in view of Culbertson does not explicitly teach that the vibration adjustment section adds, to a beginning of the pseudo force sensory vibration, a 
However, Ono discloses that the vibration adjustment section adds, to a beginning of the pseudo force sensory vibration, a vibration for presenting the pseudo force sensation oriented to a direction in which the pseudo force sensation is presented (Ono Fig. 19 and [0170], “the tactile sense presentation apparatus 100 is capable of generating a vibration in rotation directions, by selectively driving at least one actuator 35 of the plurality of actuators 35 provided on one side,” showing actuators generating vibrations in an inward direction to create counterclockwise vibration motion, actuators generating vibrations in an outward direction to create clockwise vibration motion. Also, as the vibration rotates, it generates a vibration motion opposite to the vibration motion direction of some of the actuators.).
Ono is analogous to Takeda in view of Culbertson, as both are drawn to the art of tactile feedback. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Takeda in view of Culbertson, to include that the vibration adjustment section adds, to a beginning of the pseudo force sensory vibration, a vibration for presenting the pseudo force sensation oriented to a direction in which the pseudo force sensation is presented, as taught by Ono, in order to present various tactile senses (Ono [0170]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.


Response to Arguments
The Applicant’s arguments filed on May 5, 2021 related to claims 1-13 are fully considered, but are not persuasive.  

The Applicant respectfully argues “There is nothing in paragraph [0080] of Takeda (U.S. 2017/0038841) that discloses” “that the pseudo force sensation causes the user to feel a traction force that appears to pull the vibration device in a particular direction.”
While the Examiner agrees that Takeda does not disclose causing the user to feel a traction force that appears to pull the vibration device in a particular direction, Takeda was not relied upon for disclosing that limitation. Instead, Takeda was relied upon for disclosing that two separate tactile sensations are generated. In the case of Takeda, “vibration units 52 and 54” are driven separately and from a different location from “vibration units 56 and 58,” thus presenting different tactile sensations to the user.
Culbertson was relied upon for disclosing generating a tactile sensation that “causes the user to feel a traction force that appears to pull the vibration device in a particular direction.” The Examiner submits that it would have been obvious to one having ordinary skill in the art to apply such a force, as known in the prior art, to one of the sets of vibration units in Takeda’s invention (see 35 USC 103 rejection supra).
Applicant further respectfully asserts, “Although Culbertson (U.S. 2019/0334426) contains a reference to an earlier filed U.S. Provisional Application, there is no evidence of record that shows the alleged teaching upon which the Examiner relies is entitled to the earlier date for purposes of prior art.”
The Examiner respectfully disagrees. The Culbertson reference inherits the filing date of December 1, 2016 from provisional application number 62/428,807. The filing date of Culbertson’s provisional application predates August 24, 2017, the earliest filing date of the instant application.
In making the 35 USC 103 rejection of the independent claims, examiner relied upon Culbertson paragraph [0006], which states in part, “Asymmetric vibrations are defined as vibrations that have a larger amplitude in one direction than in the opposite direction… The strength of the pulling sensation is dependent on the difference in amplitude between the positive and negative skin displacements. Thus asymmetric vibrations can be used to provide a pushing or a pulling sensation along the line of motion of a 1-D actuator.”
The Culbertson provisional application describes employing asymmetric vibrations from two or more vibration actuators to create a directional pulling sensation (on page 2): “non-collocated mounting of two or more vibration actuators to the hand in order to create an ungrounded pulling sensation through asymmetric vibrations. The actuators are mounted at two or more separate locations on the hand such as the fingers, the sides of the hand, or the top of the hand. Each actuator is vibrated asymmetrically to convey a single-axis direction cue that is parallel to its axis of vibration.”
The Culbertson provisional application also incorporates a paper entitled Modeling and Design of Asymmetric Vibrations to Induce Ungrounded Pulling Sensation Through Asymmetric Skin Displacement, which recites in the Abstract on page 1, “the force pulses are translated to skin displacement at the user’s fingertips. This skin displacement, which is asymmetric in both amplitude and speed, is perceived as a directional pulling force, rather than as a vibration… Both the amplitude and speed of skin displacement should be maximized in the desired direction, and minimized in the opposite direction.” At the bottom of the first column of page 31, the paper further discloses, “the user still feels a pulling sensation when the peak positive skin displacement is larger than the peak negative skin displacement. To strengthen the perceived magnitude of the pulling force, the ratio between the peak positive and negative skin displacement should be maximized.”
Culbertson includes four other appendices to support possession of the disclosure of the US 2019/0334426 publication. However, the content portions provided supra are sufficient to show that for the portions relied upon in the outstanding 35 USC 103 rejection, Culbertson is indeed entitled to the earlier date for purposes of prior art.
The Applicant also respectfully argues “there is no suggestion in either Takeda (U.S. 2017/0038841) or Culbertson (U.S. 2019/0334426) of presenting the user with both the claimed pseudo force sensation and tactile sensory vibration with a single vibration mechanism.”
The Examiner respectfully disagrees. Takeda Fig. 5 is described in paragraph [0079] as “a diagram illustrating the tactile sensation provided when the combination of the vibration units 52 and 54 and the combination of the vibration units 56 and 58 are driven by the drive signals with different frequencies.” The two sets of vibration units are driven in concert with one another to combine two vibration sensations into a single vibration waveform. When combined with the pulling sensation vibrations of Culbertson, it is a single device that combines both a pulling sensation (pseudo force) and another sensation produced by vibrations (tactile force).

As such, the argument is not persuasive. Therefore, the 35 USC 103 rejection of the claims is not withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shimotani et al. (US 2017/0139479) Tactile sensation control system and tactile sensation control method
Biggs (US 2017/0180863) Apparatus and methods for audio-tactile spatialization of sound and perception of bass
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SA/               Examiner, Art Unit 3715                                                                                                                                                                                         

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715